DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/22 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,222,878. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,222,878 in view of Kudo et al. (US 8,373,197). Patent ‘878 disclose all the limitations of claim 20 as stated above except explicitly for the limitations of the dependent claims 21-27. But Kudo et al. disclose an electronic module similar to the one formed by the claimed method , the electronic module comprising features of the Applicant’s claimed invention such an aluminum substrate (12; see at least figs. 1A-C and related text as well as remaining of disclosure for more details), a heat spreader (16) having a thickness in the order of at least a millimeter bonded to the aluminum substrate with an isolation adhesive tape 42, a plastic (resin, which is a plastic material) packaging material 44, semiconductor switching components 28A-C connected to the aluminum substrate, at least one discrete component 32 electrically connected to the aluminum substrate (figs. 1A&C) wherein the discrete component comprises (i.e. is) a switching component (a control die has switching components such as transistors and therefore is a switching component) which is a solid state device. As such, it would have been obvious to one skilled in the art to have: (1) provided  the heat spreader to have a thickness in the range or about the values in claims 21 and 22 as required or desired for an application requirement/performance or device dimensions; (2) provided the isolation layer as an adhesive tape in order to bond the heat spreader (or sink) to the aluminum substrates as known in the art for claim 23; (3) provided the packaging material as a plastic material, and this as merely using a known material for its known purpose (see MPEP 2144.07) for claim 24; (4) further provided one or more discrete components in the form of control devices for controlling the first and second semiconductor switching components as known in the art, wherein the control devices would have been electrically connected to the aluminum substrates for grounding purpose (aluminum substrate 12 is described in ‘197 as a grounding layer in the description of fig. 1C), wherein the one or more discrete components comprise a switching component (as explained above) and comprises (i.e. is) a solid stated device, and all this for claims 25, 26 and 27. 
Re claim 28, claim 28 recites verbatim the same limitations as claim 20 of patent ‘878 except for attaching the first, second and third aluminum substrates to a heat spreader with an isolation layer, but such features are disclosed by Kudo et al. ‘197 wherein a heat spreader 16 is attached to an aluminum substrate 12 with a resin isolation layer 42 in order to dissipate heat. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have attached the first, second and third aluminum substrates to a heat spreader with a resin isolation layer in order to dissipate heat. 
Re claim 29, it would have been obvious to one skilled in the art before the effective filing date of the invention, and this as merely choosing between only two possible options that would have consisted in doing the covering with the packaging material prior to or after punching the one or more bridges (see MPEP 2143.E), to have performed the method of claim 28, further comprising: prior to covering the first substrate, the second substrate, and the third substrate with a packaging material, punching the one or more bridges connecting the first substrate and the second substrate and the one or more bridges connecting the second substrate and the third substrate to separate the first substrate from the second substrate and to separate the second substrate from the third substrate.
Re claims 32 and 33, see explanations in the rejection of claim 28 above.

Allowable Subject Matter
Claim 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899